    Case: 1:20-cv-00076 Document #: 32 Filed: 06/29/20 Page 1 of 3 PageID #:316




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

L. BYRON PATTON, III,                      )
                                           )
                              Plaintiff,   )
                                           )         Case No. 20 C 0076
                v.                         )
                                           )         Hon. Judge Thomas M. Durkin
JAMIE RHEE, in her official capacity as    )
Commissioner of the Department of          )
Aviation; ANDREW VELASQUEZ III,            )
in his individual capacity; TAMARA         )
MAHAL, in her individual capacity; and the )
CITY OF CHICAGO, as a municipal            )
Corporation and as an indemnitor,          )
                                           )
                              Defendants. )

          DEFENDANTS’ MOTION FOR AN EXTENSION OF TIME TO
   FILE THEIR REPLY IN FURTHER SUPPORT OF THEIR MOTION TO DISMISS

       Defendants JAMIE RHEE, ANDREW VELASQUEZ III, TAMARA MAHAL, and the

CITY OF CHICAGO (collectively “Defendants”), through their attorney, Mark A. Flessner,

Corporation Counsel for the City, respectfully request this Court enter an order extending the time

for the Defendants to file their Reply in Further Support of their Motion to Dismiss by 21 days, or

until July 27, 2020. In support of their motion, Defendants state as follows:

       1.       On January 5, 2020, Plaintiff, a former employee of the City, filed a Complaint

alleging race discrimination under Title VII, 42 U.S.C. § 1981, and the Illinois Human Rights Act

(“IHRA”) and age discrimination under the Age Discrimination in Employment Act of (“ADEA”)

and the IHRA, retaliation under the Illinois Whistleblower Act. (ECF No. 1.)

       2.       On January 30, 2020, Plaintiff filed an Amended Complaint alleging similar causes

of action with additional alleged bases for his claims of retaliation (the “Amended Complaint”).

(ECF No. 15.)
    Case: 1:20-cv-00076 Document #: 32 Filed: 06/29/20 Page 2 of 3 PageID #:317




       3.      On March 16, 2020, this Court entered an order granting Defendants leave to file a

motion to dismiss the Amended Complaint by close of business that day, with Plaintiff’s response

to the motion to dismiss due by April 6, 2020, and Defendants’ reply due by April 20, 2020. (ECF

No. 23.)

       4.      That same day, on March 16, 2020, Defendants filed their Motion to Dismiss

Counts I, II, III, IV, V and VI, and Portions of Count VII of the Amended Complaint pursuant to

Fed. R. Civ. P. 12(b)(6) (the “Motion”). (ECF No. 24.)

       5.      Due to the General Order 20-0012 Regarding the COVID-19 Public Emergency

and its subsequent amendments, the briefing dates were extended by various amounts of time with

Plaintiff’s response to the Motion ultimately becoming due by June 22, 2020, and Defendants’

reply due by July 7, 2020. (See ECF Nos. 25, 25, and 28.) On June 22, 2020, Plaintiff filed his

response to the Motion. (ECF No. 31.)

       6.      Given the additional time allowed by the COVID-19 orders for Plaintiff to file his

response, the breadth of issues in the Motion and the response, a federal holiday included in the

Defendants’ two-week timeframe in which to file their reply, and additional matters causing delays

in addressing this briefing, Defendants respectfully request an additional twenty-one (21) days, up

to and including July 27, 2020, to file their reply brief.

       7.      Defendants bring this motion in good faith and not for the purpose of improper or

undue delay.




                                                   2
    Case: 1:20-cv-00076 Document #: 32 Filed: 06/29/20 Page 3 of 3 PageID #:318




       WHEREFORE, the Defendants respectfully request this Honorable Court grant them an

additional twenty-one (21) days, up to and including July 27, 2020, to file their Reply in Further

Support of their Motion to Dismiss.



Dated: June 29, 2020                         Mark. A. Flessner,

                                             Corporation Counsel of the City of Chicago

                                             By: /s/ Kristen Woytowicz
                                             KRISTEN WOYTOWICZ
                                             Assistant Corporation Counsel



City of Chicago, Department of Law
Employment Litigation Division
30 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
(312) 744-0428
Kristen.woytowicz3@cityofchicago.org


                                CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on June 29, 2020, a copy of the foregoing
Defendants’ Motion for an Extension of Time to File their Reply in Further Support of their Motion
to Dismiss was electronically filed with the Clerk of the Court by using the CM/ECF System,
which will send notice to counsel of record.

                                                    Respectfully Submitted,

                                                    By:     /s/ Kristen Woytowicz
                                                            KRISTEN WOYTOWICZ




                                                3
